CASE 0:19-cv-02833-PAM-HB Document 8-3 Filed 11/26/19 Page 1 of 4




I~                    1               ~   ~ ~




                 EXHIBIT 3
Date Received     Type of Filing    Proceeding ID                                                                Name of Filers)
   10/25/Z018 REPLY TO COMMENTS    18-152,02-278    John A. Shaw
   10/25/Z018 REPLY TO COMMENTS    18-152,02-278    A Place for Mom,Inc.
   10/25/2018 REPLY TO COMMENTS    18-152,02-278    Crunch San Diego, LLC
   10/25/2018 REPLY TO COMMENTS    18-152,02-278    Robert Bigerstaff
   10/25/2018 REPLY TO COMMENTS    18-152,02-278    Retail Industry Leaders Association
   10/25/2018 COMMENT              18-152,02-278    1.D. Power
   10/25/2018 COMMENT              18-152,02-278    American Bankers Association
   10/25/2018 REPLY TO COMMENTS    18-152           Chad R. Fuller
   10/24/2018 REPLY TO COMMENTS    18-152,02-278    ADT Security Services
   10/24/2018 REPLY TO COMMENTS    18-152,02-278    Credit Union National Association
   10/24/2018 REPLY TO COMMENTS    18-152,02-278    Alarm Industry Communications Committee
   10/24/2018 REPLY TO COMMENTS    18-152,02-278    The Student Loan Servicing Alliance,Navient Corp.,Nelnet Servicing, LLC,The Pennsylvania Higher Education Assistance Authority
   10/24/2018 REPLY TO COMMENTS    18-152,02-278    INCOMPAS
   10/24/2018 REPLY TO COMMENTS    18-152,02-278    Mortgage Bankers Association
   10/24/2018 COMMENT              02-278           Heatherlones
   10/24/2018 REPLY                02-278,18-152    Joe Shields
   10/24/2018 REPLY TO COMMENTS    18-152,02-278    The LeadsCouncil
   10/24/2018 REPLY TO COMMENTS    18-152           William Howard
   10/24/2018 REPLY TO COMMENTS    18-152,02-278    Edison Electric Institute
   10/24/2018 REPLY TO COMMENTS    18-152,02-278    Independent Community Bankers of America,Michael Emancipator
   10/24/2018 REPLY TO COMMENTS    02-278,18-152    National Council of Higher Education Resources(NCHER)
   10/24/2018 COMMENT              18-152,02-278    Amanda Allen
   10/24/2018 REPLY TO COMMENTS    18-152,02-278    Quicken Loans
   10/24/2018 COMMENT              18-152,02-278    National Association of Federally-Insured Credit Unions
   10/24/2018 REPLY TO COMMENTS    18-152,02-278    Voice on the Net Coalition
   10/24/2018 REPLY TO COMMENTS    18-152,02-278    Noble Systems Corporation
   10/24/2018 COMMENT              OZ-278           Eric Taylor
   10/23/2018 COMMENT              18-152           Beico Community Credit Union
   10/22/2018 COMMENT              18-152,02-278    Clearview Federal Credit Union
   10/22/2018 COMMENT              02-278           Helen Theaumont
   10/22/2018 COMMENT              18-152           Helen Theaumont
   10/22/2018 COMMENT              02-278           L. Del Pozzo
   10/22/2018 COMMENT              18-15Z           L. DeI Pozzo
   10/22/2018 COMMENT              02-278           1. Del Pozzo
   10/22/2018 COMMENT              18-152           L. Dei Pozzo
   10/22/2018 COMMENT              18-152,02-278    Sun East Federal Credit Union
   10/22/2018 COMMENT              02-278           Loretta Bolton
   10/22/2018 COMMENT              18-152           Loretta Bolton
   10/22/2018 COMMENT              02-278           Luis Castro
   10/22/2018 COMMENT              18-152           Luis Castro
   10/22/2018 COMMENT              02-278           Mary Dixon
                                                                                                                                                                                     CASE 0:19-cv-02833-PAM-HB Document 8-3 Filed 11/26/19 Page 2 of 4




   10/22/2018 COMMENT              18-152           Mary Dixon
   10/19/2018 COMMENT              02-278           Matt Tucker
  10/19/2018 COMMENT               18-152           Stephen Narloch
10/18/2018 COMMENT   02-278          Laura Rubio
10/18/2018 COMMENT   02-278          Rosemarylewkes
10/18/2018 COMMENT   18-152          Laura Rubio
10/18/2018 COMMENT   18-152          RosemaryJewkes
10/18/2018 COMMENT   02-278,18-15Z   toe Shields
10/18/2018 COMMENT   02-278,18-152   Jeffrey Hansen
10/18/2018 COMMENT   18-152,02-278   Crunch San Diego, LLC
10/18/2018 COMMENT   18-152,02-278   TCN Inc.
10/18/2018 COMMENT   18-152,02-278   American Financial Services Association,Consumer Mortgage Coalition
10/18/2018 COMMENT   02-278,18-152   Margot Saunders
10/18/2018 COMMENT   18-152,02-278   ADTSecurityServices
10/18/2018 COMMENT   18-152          Samantha Sakowski
10/18/2018 COMMENT   18-152,02-278   The Student Loan Servicing Alliance,Navient Corp.,Nelnet Servicing, LLC,The Pennsylvania Higher Education Assistance Authority
10/18/2018 COMMENT   02-278,18-152   Jason A. Ibey
10/17/2018 COMMENT   18-152          Aaron Swift
10/17/2018 COMMENT   18-152          Stephen Congdon,Consumer Bankers Association,CBA
10/17/2018 COMMENT   18-152,02-278   CaIlFire, Inc.
10/17/2018 COMMENT   18-152,02-278   U.S. Chamber Institute for Legal Reform,U.S. Chamber Technology Engagement Center
10/17/2018 COMMENT   18-152          William "Billy" Peerce Howard
10/17/2018 COMMENT   18-152,02-278   Credit Union National Association
10/17/2018 COMMENT   18-152,02-278   Investors Business Daily, Inc.
10/17/2018 COMMENT   18-152,02-278   Sirius XM Radio Inc.
10/17/2018 COMMENT   18-152          The Insurance Coalition
10/17/2018 COMMENT   18-152,02-278   Justin T. Holcombe
10/17/2018 COMMENT   18-152,02-278   Patelco Credit Union
10/17/2018 COMMENT   18-152          International Health Racquet and Sportsclub Association
10/17/2018 COMMENT   18-152          Amanda Allen
10/17/2018 COMMENT   18-152,02-278   A to Z Communications Coalition, Insights Association
10/17/2018 COMMENT   18-152,02-278   NCTA-Thelnternet&Television Association
10/17/2018 COMMENT   18-152          Shenia Hardy
10/17/2018 COMMENT   18-152,02-278   Third Federal Savings and Loan
10/17/2018 COMMENT   18-152          Sean Barnun
10/17/2018 COMMENT   18-152          R. R.
10/17/2018 COMMENT   18-152          Leah Dempsey
10/17/2018 COMMENT   18-152          N. Sauer
10/17/2018 COMMENT   18-152          Kelly Bennett
10/17/2018 COMMENT   18-152,02-278   Five9, Inc.
10/17/2018 COMMENT   18-152          Matthew S. Hatfield
10/17/2018 COMMENT   18-152          Patrick Henderson
10/17/2018 COMMENT   02-278          Patrick Henderson
10/17/2018 COMMENT   18-152          Richard Piper
10/17/2018 COMMENT   18-152          Todd Orzechowski
                                                                                                                                                                      CASE 0:19-cv-02833-PAM-HB Document 8-3 Filed 11/26/19 Page 3 of 4




10/17/2018 COMMENT   02-278,18-152   Professional Association for Customer Engagement
10/17/2018 COMMENT   18-152          Martin Von Ellen
10/17/2018 COMMENT   18-152          Allstate Insurance Company
10/17/2018 COMMENT     02-278          Martin Von EIIen
10/17/2018 COMMENT     18-152,02-278   Ohio Credit Union League
10/16/2018 COMMENT     18-152          Encore Capital Group
10/16/2018 COMMENT     18-152,02-278   Noble Systems Corporation
10/16/2018 COMMENT     18-152          Angela 6ervais on behalf of Louisiana Credit Union League
10/16/2018 COMMENT     02-278,18-152   Wisconsin Credit Union League
10/15/2018 COMPLAINT   02-278          Derek Meyer
10/15/2018 COMMENT     18-152          Terry Eaton
10/15/2018 COMMENT     02-278          Terry Eaton
10/15/2018 COMMENT     18-152          Tracey Mangus
10/15/2018 COMMENT     02-278          Tracey Mangus
10/10/2018 COMMENT     18-152          DD REDMAN
10/10/2018 COMMENT     02-278          DE SMITH
10/10/2018 COMMENT     02-278          DIA REDMAN
10/10/2018 COMMENT     18-152          DESMITH
10/10/2018 COMMENT     02-278          DD REDMAN
10/10/2018 COMMENT     18-152          DIA REDMAN
 10/9/2018 COMMENT     02-278          LYNN SEWELL
 10/9/2018 COMMENT     18-152          LYNN SEWELL
 10/9/2018 COMMENT     02-278          lames Kenyon
 10/9/2018 COMMENT     18-152          James Kenyon
 10/9/2018 COMMENT     02-278          William McGurk
 10/9/2018 COMMENT     18-152          William McGurk
 10/9/2018 COMMENT     18-152          Patricia Kaiser
 10/9/2018 COMMENT     02-278          Patricia Kaiser
 10/5/2018 COMMENT     02-278          Nancy Prowell
 10/5/2018 COMMENT     18-152          Nancy Prowel)
 10/4/2018 COMMENT     18-152          Julie Hudson
 10/4/2018 COMMENT     02-278          Julie Hudson
                                                                                                   CASE 0:19-cv-02833-PAM-HB Document 8-3 Filed 11/26/19 Page 4 of 4
